Citation Nr: 0514576	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-00 247	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for obstructive 
airways disease, to include as being due to undiagnosed 
illness, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from December 1990 to January 
1998, with four months and 16 days of prior active service 
and with service in the Southwest Area of Operations during 
the Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2003 by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 1998, the RO denied the veteran's claim for service 
connection for obstructive airways disease, to include as 
being due to undiagnosed illness.  Although the veteran 
initiated an appeal of that decision by filing a timely 
notice of disagreement, he did not, after a statement of the 
case was furnished to him by the RO, complete the appeal by 
filing a timely substantive appeal and, consequently, the 
decision became final.  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302(b) (2004).  Thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found that the additional evidence was not new and 
material, and the current appeal ensued.  

On December 9, 2004, the veteran appeared and testified at a 
hearing before the undersigned acting Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.  Pursuant 
to 38 C.F.R. § 20.709 (2004), the record of the hearing was 
kept open for a period of 60 days to permit the appellant to 
submit a medical report and opinion by a private physician.  
Such report and opinion was received by the Board within the 
60 day period, and the appellant waived initial consideration 
of that evidence by the agency of original jurisdiction.  

The issue if entitlement to service connection for 
obstructive airways disease, to include as being due to 
undiagnosed illness, on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  An unappealed RO decision in August 1998 denied 
entitlement to service connection for obstructive airways 
disease, to include as being due to undiagnosed illness.

2.  Evidence added to the record since August 1998 is new, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  A rating decision in August 1998, which denied 
entitlement to service connection for obstructive airways 
disease, to include as being due to undiagnosed illness, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since August 1998 is new and 
material, and the claim of entitlement to service connection 
for obstructive airways disease, to include as being due to 
undiagnosed illness, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for obstructive airways 
disease, to include as being due to undiagnosed illness, is 
completely favorable such that further notification and 
development pursuant to the VCAA is not required before 
reopening can be accomplished.  A determination as to the 
merits of that reopened claim is, however, deferred pending 
additional action set out in the remand following this 
decision.


II. Legal Criteria

A. Service Connection  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2004) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2006, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2).   To be 
"chronic" a disability must have existed for six months or 
more or have exhibited intermittent episodes of improvement 
and worsening over a six-month period.  Id.

B. Reopening Claim  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.



III. Factual Background and Analysis

The evidence of record at the time of the prior final 
disallowance of the claim for service connection for 
obstructive airways disease, to include as being due to 
undiagnosed illness, included: a statement by the veteran; 
the veteran's service medical records; and reports of VA 
examinations in April and May 1998.

In a statement attached to his application for compensation 
received in January 1998, the veteran stated that he was 
seeking service connection for "coughing up blood 1992 - 
thru 1997."  The veteran's service medical records revealed 
that, in a report of medical history for enlistment in April 
1989, the veteran denied ever having asthma, shortness of 
breath, or coughing up blood.  At an examination for 
enlistment in April 1989, the veteran's lungs were evaluated 
as normal.

In April 1993, the veteran was admitted to a service 
department hospital after coughing up blood.  A chest X-ray 
was normal.  A physical examination was unremarkable.  An EGD 
[esophagoduodenoscopy] showed no ulcer and early esophagitis.  
The  impression was gastritis/esophagitis.  In May 1993, the 
veteran had another episode of hematemesis.  An examination 
was normal.  The plan was for an internal medicine consult.  
The veteran's service medical records contain a referral to 
the internal medicine service, but no record of the consult 
having been performed.  

In an undated questionnaire for the Comprehensive Clinical 
Evaluation Program (CCEP) for Persian Gulf War Veterans, the 
veteran stated that: he was a current smoker; he smoked less 
than one pack of cigarettes per day; and he had not 
experienced shortness of breath.  The veteran claimed 
exposure during the Persian Gulf War to oil fire smoke, 
diesel fuel, and other petrochemicals, and he stated that he 
had bathed in water contaminated with smoke, oil, or 
chemicals.

In June 1996, the veteran complained of coughing, vomiting, 
and nausea for 24 hours.  On examination, he had a 
yellow/green nasal discharge.  His lungs showed upper and 
lower lobe wheezing.  The assessment was viral syndrome.  
Sudafed was prescribed.

At the emergency room of a service department hospital in 
October 1996, the veteran complained of swelling of his 
face/lip with red flushing and shortness of breath.  On 
examination, an erythematous flat rash on his face and neck 
was noted.  His lungs showed no wheezing or rhonchi.  The 
assessment was urticaria, etiology unknown.  Benadryl was 
prescribed.  

In a report of medical history in May 1997, the veteran 
stated that he used tobacco products and that he had coughed 
up blood several times in the past two years.  It was noted 
by a physician's assistant that the veteran smoked too much.  
The veteran denied having asthma or shortness of breath.  

At a medical board examination in July 1997, the veteran's 
lungs were clear to auscultation, bilaterally, and were 
reported as normal.  There was no diagnosis of any 
respiratory disease.

At a VA general medical examination in April 1998, the 
veteran's chest was clear to auscultation and percussion.

At a VA respiratory diseases examination in April 1998, the 
veteran that he had a bout of hemoptysis in 1992 and that 
approximately every three to six months he had an episode of 
hemoptysis.  He was not receiving treatment.  On examination, 
there was no evidence of pulmonary hypertension, cor 
pulmonale, or congestive heart failure.  The diagnosis was 
minimal obstructive airways disease.

In May 1998, a VA radiologist reported that a chest X-ray 
showed no evidence of active infiltrate.

The basis of the RO's prior final denial of the veteran's 
claim in August 1998 was that chronic disability related to 
the veteran's service was not shown.

In a statement received in December 2002, the veteran 
attempted to reopen his claim which had been the subject of 
the final RO disallowance in August 1998.

In an April 1998 report, a VA physician stated that the 
diagnosis of the veteran's pulmonary function tests (PFTs) 
was minimal obstructive airways disease.  In a June 1998 VA 
treatment note, a VA nurse noted that the veteran said that 
he smoked five or six cigarettes per day.  (These VA 
treatment notes were not of record at the time of the August 
1998 rating decision.)

In his notice of disagreement received in October 1998, the 
veteran stated that: he got out of breath after any exertion, 
and he was only smoking one or two cigarettes per day; he 
used to smoke five or six cigarettes per day and run two 
miles in less than 13 minutes; and he thought that his 
problem was due to exposure to smoke from oil wells fires 
during his Persian Gulf War service.

In a lay statement received in October 1998, a co-worker of 
the veteran stated that the veteran had trouble breathing and 
breathed hard after minor tasks.

In a statement received in October 1998, the veteran's mother 
stated that the veteran's illnesses included vomiting blood 
which had been found due to stomach problems.

In December 2002 at a VA outpatient clinic, the veteran was 
counseled to quit smoking.

The interpretation of VA PFTs in February 2003 was moderately 
severe airways obstruction with very significant immediate 
improvement in FEV-1 and FVC with inhaled bronchodilator.

In a statement received in June 2003, the veteran's work 
supervisor stated that the veteran had trouble breathing 
which he attributed to exposure to the smoke of oil well 
fires in the Persian Gulf War.

In a notice of disagreement received in June 2003, the 
veteran stated that: in April 1998, a VA doctor told him that 
he had a breathing problem and it was due to smoking; he 
started smoking while deployed to Southwest Asia during 
Operation Desert Shield/Storm, and he quit smoking about 
January 2001; he had had trouble breathing since 1995 and he 
believed that three or four months in Iraq/Kuwait in close 
proximity to oil well fires played a major part in his having 
a lung problem; and in 2002-2003 a private doctor sent him to 
VA for tests which proved that he has asthma.  

In his substantive appeal received in December 2003, the 
veteran stated that he started smoking in about December 1990 
upon going to war and he quit in 1999.

In January 2004 at a VA outpatient clinic, the veteran 
complained of a sore throat with an unproductive cough.  On 
examination, his lungs were clear.  The pertinent assessment 
was asthma.  In March 2004, it was noted that the veteran was 
a tobacco user and he used snuff.  In July 2004, the veteran 
indicated that he had problems with asthma, which was 
diagnosed in 1998.  On examination, his lungs were CTA [clear 
to auscultation] without wheezes or crackles.  The pertinent 
assessment was asthma.

At the hearing in December 2004, the veteran testified that: 
during his service in Southwest Asia there were "oil fires 
everywhere"; in service in Germany about 1992 he started to 
have breathing problems; after service he did not have 
exposure to chemicals at his workplaces; he used to smoke but 
quit in 2000; and he was using inhalers.

In December 2004, a statement was received from W. D. G., MD, 
the veteran's private treating physician.  Dr. G. stated as 
follows:

[The veteran] is a 43 year old white 
male, non-smoker, who suffers from 
moderately severe lung problems.  He has 
moderately severe asthma.  This does not 
run in his family history.  In my opinion 
this lung problem is an undiagnosed 
illness possibly related to service in 
the Persian Gulf War.  

The additional medical and lay evidence received since August 
1998 which shows that the veteran has a respiratory disorder 
is, the Board finds, not new in that a diagnosis of 
obstructive airways disease was of record in August 1998.  
However, Dr. G.'s report and opinion is new evidence.  Dr. 
G's opinion that the veteran's diagnosed asthma may be 
related to his active service relates to an unestablished 
fact necessary to substantiate the veteran's claim for 
service connection for obstructive airways disease and raises 
a reasonable possibility of substantiating the claim.  This 
item of additional evidence is thus new and material and 
warrants the reopening of the claim.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for obstructive airways 
disease, to include as being due to undiagnosed illness, is 
reopened, and the appeal is granted only to this extent.


REMAND

A regulation implementing the VCAA, 38 C.F.R. § 3.159, 
relates to providing medical examinations or obtaining 
medical opinions.  38 C.F.R. § 3.159(c)(4) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii)	Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

In the veteran's case, the only competent medical evidence 
linking a current respiratory disability to his active 
service is the opinion provided by Dr. G. in December 2004.  
In his statement, however, Dr. G. did not state that he had 
reviewed the veteran's service medical records or the 
pertinent post-service treatment records in the veteran's 
claims file.  In addition, he stated that there may be a 
relationship between the veteran's current respiratory 
disorder and his service but he did not state that such a 
relationship is more likely than not or at least as likely as 
not.  Furthermore, there is no indication in the record that 
Dr. G. is a specialist with training and expertise in 
pulmonary diseases.  For those reasons, the Board finds that 
the record at this point does not contain sufficient 
competent medical evidence to decide the claim on appeal and 
that a medical examination and opinion is necessary to decide 
the claim, and this case will be remanded for that purpose.  
See 38 C.F.R. § 3.159(c)(4) (2004).

In connection with the question of the etiology of the 
veteran's respiratory disorder, the Board notes that he filed 
his claim in January 1998 and that, with regard to 
claims filed on June 9, 1998, or earlier, under certain 
circumstances service connection may be established for a 
disease or injury resulting in disability which was a direct 
result of tobacco use arising out of nicotine dependence 
which occurred during service.  See VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (1997); VAOPGCPREC 2-93, 58 Fed. Reg. 42746 
(1993); see also 38 U.S.C.A. § 1103 (West 2002).  However, 
the veteran has not contended that he developed or acquired 
nicotine dependence during his active service.


Accordingly, this case is remanded to the AMC for the 
following:

The AMC should arrange for the veteran to 
be scheduled for an examination by an 
appropriately qualified physician to 
respond to the below-specified inquiries 
regarding the veteran's claimed pulmonary 
disability.  The claims file must be made 
available to and reviewed by the examiner 
and the examination report should reflect 
that such a review was made.  All 
indicated diagnostic studies should be 
performed.  The examiner should respond 
to the following questions: 

(1) Are the veteran's reported 
respiratory symptoms attributable to a 
known clinical diagnosis?; 
(2) If the veteran is diagnosed with a 
respiratory disorder, what was the likely 
time of onset of such disorder?; 
(3) Is the diagnosed respiratory disorder 
etiologically related to exposure to the 
smoke of oil well fires during the 
veteran's service in Southwest Asia or to 
some other event, injury, or disease 
documented in his service medical 
records?  For the purpose of the third 
question, the examiner should assume that 
the veteran had some exposure in service 
to the smoke of oil well fires.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.

2.  The AMC should then re-adjudicate the 
veteran's claim.  If the AMC denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	           Acting Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


